--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT TO
REVOLVING CREDIT LOAN AND SECURITY AGREEMENT


           THIS AMENDMENT TO REVOLVING CREDIT LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of December 11, 2009, is made by and among HERSHA
HOSPITALITY LIMITED PARTNERSHIP, a Virginia limited partnership (“Borrower”),
HERSHA HOSPITALITY TRUST, a Maryland real estate investment trust (the “Trust”),
as Guarantor, each of the other Guarantors party hereto (together with the
Borrower and the Trust, the “Credit Parties”), each of the financial
institutions identified as Lenders herein and on Schedule A to the Loan
Agreement (together with each of their successors and assigns, referred to
individually as a “Lender” and collectively as “Lenders”), TD BANK, N.A.
(“Bank”), as administrative agent for the Lenders hereunder, acting in the
manner and to the extent described herein (in such capacity, “Agent”), and each
of the Lenders party hereto.


BACKGROUND
 
WHEREAS, the Credit Parties and the Lenders are parties to a Revolving Credit
Loan and Security Agreement dated as of October 14, 2008 (the “Loan Agreement”);
and


WHEREAS, Borrower has requested that Lenders waive Borrower’s compliance with
Section 7.2 of the Loan Agreement for the Fiscal Quarters ended December 31,
2008, March 31, 2009 and June 30, 2009 and Lenders are willing to do so as
provided in this Amendment; and


WHEREAS, the Credit Parties desire to amend the Loan Agreement as described
herein and Lenders are willing to do so, all on the terms and conditions set
forth in this Amendment;


NOW THEREFORE, in consideration of the promises and conditions set forth herein,
and intending to be legally bound, the parties hereto hereby agree as follows:


Section 1.
Defined Terms.



Except as otherwise defined in this Amendment, initially capitalized terms used
herein shall have the meanings assigned to such terms in the Loan
Agreement.  This Amendment is furnished in connection with and amends the Loan
Agreement, and the term “Loan Documents” as used in the Loan Agreement shall
include, without limitation, this Amendment.


Section 2.
Amendments.



2.1           Section 1.1 of the Loan Agreement (Definitions) is hereby amended
as follows:


(a)           By amending and restating the definition of “Adjusted Funds from
Operations” as follows:


““Adjusted Funds From Operations” means net income applicable to common
shareholders (computed in accordance with GAAP), excluding non-cash interest
from development loans and excluding gains or losses from the sale of property,
plus depreciation and amortization expenses, plus depreciation and amortization
from discontinued operations, and after adjustments for unconsolidated
partnerships and joint ventures, income allocated to minority interest
applicable to common units, income from discontinued operations allocated to
noncontrolling interest applicable to common units, non-cash amortization of
deferred financing costs, amortization of loan discount or premium, non-cash
stock expense, straight-line amortization of ground lease expense, non-cash
impairment of long-lived assets, non-cash write-off of deferred financing costs
in connection with refinancing activity, and acquisition and terminated
acquisition costs.”

 
 

--------------------------------------------------------------------------------

 

(b)           By amending and restating the definition of “Debt Service” as
follows:


““Debt Service” means the sum of the principal payments during the previous
twelve (12) month period on long-term debt and capitalized lease obligations
plus interest expense on all obligations, less principal payments made in
connection with the maturity or refinance of long-term debt obligations and
non-cash interest expense resulting from the amortization of deferred financing
costs.”


(c)           By amending and restating the definition of “EBITDA” as follows:


““EBITDA” means Borrower’s consolidated net income applicable to common
shareholders (computed in accordance with GAAP) less income from unconsolidated
joint venture investments, interest income, non-cash interest income included in
interest income from development loans and gain on the disposition of hotel
properties; plus income allocated to minority interests in continuing
operations, interest expense, preferred distributions, depreciation and
amortization, interest and capital lease expense allocated to discontinued
operations, depreciation and amortization from discontinued operations, non-cash
stock expense, straight-line amortization of ground lease expense, income
allocated to minority interest for discontinued operations, non-cash impairment
of long-lived assets and non-cash write-off of deferred financing costs in
connection with refinancing activity.”


(d)           By amending and restating the definition of “Gross Asset Value” as
follows:


““Gross Asset Value” means: (i) Operating Real Estate Value, plus (ii) cash and
cash equivalents (excluding any restricted cash), plus (iii) accounts receivable
less than ninety (90) days and notes receivable and due from related parties,
plus (iv) fifty percent (50%) of the development loan balance, plus (v) escrow
deposits.”

 
- 2 -

--------------------------------------------------------------------------------

 

(e)           By amending and restating the definition of “Operating Real Estate
Value” as follows:


““Operating Real Estate Value” means (i) gross book value of wholly owned hotel
assets, plus (ii) gross book value of hotel assets held for sale, plus (iii)
investment in unconsolidated joint ventures.”


2.2           Section 2.2.1(b) of the Loan Agreement (Issuance of Letters of
Credit) is hereby amended and restated as follows:


“(b) the sum of the aggregate amount of outstanding Type A Loans, Type B Loans
and Letter of Credit Obligations shall not at any time exceed the lesser of (i)
the Committed Amount or (ii) sixty-seven percent (67%) of the Appraised Value of
the Mortgaged Properties.”


2.3           (a)           The proviso in Section 2.6.1(a) of the Loan
Agreement (Type A Loans) is hereby amended and restated as follows:


“providedhowever, that the sum of the aggregate amount of outstanding Type A
Loans, Type B Loans and Letter of Credit obligations shall not at any time
exceed the lesser of (i) Committed Amount or (ii) sixty-seven percent (67%) of
the Appraised Value of the Mortgaged Properties.”


(b)           The proviso following clause (ii) of Section 2.6.2(a) of the Loan
Agreement (Type B Loans) is hereby amended and restated as follows:


“providedhowever, that the sum of the aggregate amount of outstanding Type A
Loans, Type B Loans and Letter of Credit obligations shall not at any time
exceed the lesser of (i) Committed Amount or (ii) sixty-seven percent (67%) of
the Appraised Value of the Mortgaged Properties.”


2.4           Section 3.1.1 of the Loan Agreement (Prime Rate Loans) is hereby
amended and restated as follows;


“During such periods as a Loan is a Prime Rate Loan, each such Prime Rate Loan
shall bear interest at a per annum rate equal to the Prime Rate plus one and
one-half percent (1.50%) (the “FBR Interest Rate Option”).”


2.5           Section 3.1.2 of the Loan Agreement (LIBOR Rate Loans) is hereby
amended and restated as follows:


“During such periods as a Loan is a LIBOR Rate Loan, each such LIBOR Rate Loan
shall bear interest at a per annum rate equal to the greater of (i) the sum of
the LIBOR Rate plus three and one-half percent (3.50%) or (ii) four and
one-quarter percent (4.25%) (the “LIBOR Interest Rate Option”).”

 
- 3 -

--------------------------------------------------------------------------------

 

2.6           Section 4.14(a) of the Loan Agreement (Release and Substitution of
Collateral; Additional Collateral) is hereby amended and restated as follows:


“In connection with the release or release and substitution of Mortgaged
Property from the Collateral, Borrower shall either (i) deliver the net proceeds
from the sale or refinancing of such Mortgaged Property to Agent and Agent shall
apply such proceeds to repayment of the outstanding principal amount of the Line
or (ii) in lieu of such repayment, deliver to Agent Substitute Collateral, the
Appraised Value of which is at least equal to the Appraised Value of the
Mortgaged Property released from the Collateral and which, when added to the
Appraised Value of all other Mortgaged Properties that will remain as Collateral
for the Line following such release, will cause the then outstanding principal
balance of the Line to not exceed the lesser of (A) the Borrowing Base or (B)
sixty-seven percent (67%) of the Appraised Value of the Mortgaged Properties.”


2.7           Section 7.1 of the Loan Agreement (Debt Service Coverage Ratio) is
hereby amended and restated as follows:


“Borrower shall maintain a Debt Service Coverage Ratio, calculated for the
previous twelve (12) month period, of not less than 1.20:1.00, with such ratio
to be tested on a rolling four (4) quarter basis beginning with the Fiscal
Quarter ending September 30, 2009.”


2.8           Section 7.3 of the Loan Agreement (EBITDA to Debt Service) is
hereby amended and restated as follows:


 
“Borrower shall maintain a ratio of EBITDA to Debt Service, calculated for the
previous twelve (12) month period, of not less than 1.25:1.00, with such ratio
to be tested on a rolling four (4) quarter basis beginning with the Fiscal
Quarter ending September 30, 2009.”



2.9           Article VII of the Loan Agreement is supplemented by new Section
7.8, providing as follows:


 
“Section 7.8
Mandatory Repayment; Addition of Mortgaged Property to Collateral.



In the event the aggregate amount of outstanding Type A Loans, Type B Loans and
Letter of Credit Obligations exceeds the lesser of (a) the Committed Amount or
(b) sixty-seven percent (67%) of the Appraised Value of the Mortgaged
Properties, Borrower shall (i) repay the outstanding Type A Loans, Type B Loans
or Letter of Credit Obligations in an amount sufficient to cause the aggregate
amount of outstanding Loans and Letter of Credit Obligations to not exceed the
lesser of the Committed Amount or sixty-seven percent (67%) of the Appraised
Value of the Mortgaged Property and/or (ii) add Mortgaged Property to the
Collateral, subject to the applicable requirements of Section 13.10 hereof, the
Appraised Value of which additional Mortgaged Property, when added to the
Appraised Value of all other Mortgaged Properties included in the Collateral,
will cause the aggregate amount of outstanding Loans and Letter of Credit
Obligations to not exceed sixty-seven percent (67%) of the Appraised Value of
the Mortgaged Properties.”

 
- 4 -

--------------------------------------------------------------------------------

 

2.10           Article IX of the Loan Agreement is supplemented by new Section
9.7, providing as follows:


“Section 9.7   Earnings Report.


Together with the annual statements required by Section 9.1 above and the
quarterly statements required by Section 9.2 above, the Earnings Report of the
Credit Parties for such Fiscal Year or Fiscal Quarter, as applicable, in the
format attached hereto as Schedule 9.7 with such modifications in format and
contents as Agent may reasonably request from time to time, certified by the
chief financial officer of the Credit Parties to be accurate and complete.”


2.11           Section 13.10(b)(i) of the Loan Agreement is hereby amended and
restated as follows:


“Agent may accept Substitute Collateral or Additional Collateral if approved,
authorized or ratified in writing by Lenders which are then in compliance with
their obligations hereunder (as determined by the Agent) and holding in the
aggregate at least fifty-one percent (51%) of (i) the Commitment (and
participation interests therein) and the outstanding Loans (and participation
interests therein) or (ii) if the Commitment has been terminated, the
outstanding Loans and participation interests (including the participation
interests of the Issuing Bank in any Letters of Credit),” which approval,
authorization or ratification under clause (i) or (ii) above, as applicable,
shall not be unreasonably withheld.


2.12           Each of the Loan Documents is hereby further amended to the
extent necessary to incorporate or otherwise reflect the amendments or
modifications heretofore or hereby made to the Loan Agreement, and any reference
in any Loan Document to any other Loan Document shall be deemed a reference to
such other Loan Document as from time to time amended, supplemented, modified or
restated.


Section 3.
Waiver of Covenant Compliance.



The Lenders hereby agree to waive compliance by Borrower with Section 7.2 of the
Loan Agreement for the Fiscal Quarters ended December 31, 2008, March 31, 2009
and June 30, 2009 only.  This waiver is limited as specified herein and this
waiver shall not operate as a modification, acceptance or waiver of any other
provision of the Loan Agreement or the other Loan Documents, all of which are
ratified, reaffirmed and confirmed and shall continue in full force and effect
except as expressly modified by this Amendment.

 
- 5 -

--------------------------------------------------------------------------------

 

Section 4.
Appraisals.



Borrower acknowledges and agrees that Agent may obtain an Appraisal at
Borrower’s sole cost and expense of each of the following Mortgaged Properties:


JFK Sheraton - 132-26 South Conduit Avenue Jamaica, NY 11430 Courtyard Langhorne
- 15 East Cabot Boulevard Langhorne, PA 19047 Hampton Inn Philadelphia - 1301
Race Street Philadelphia, PA 19107 Mainstay Suites KOP - 440 American Avenue
King of Prussia, PA 19406


Borrower agrees to pay the appraiser directly for the cost of such Appraisals,
in accordance with the terms of the appraiser’s invoice.
 
Section 5.  Fee.


Borrower shall pay a waiver, modification and amendment fee of one quarter of
one percent (0.25%) of the Committed Amount, or Three Hundred Thirty-Seven
Thousand Five Hundred Dollars ($337,500), to be paid to Agent upon execution of
this Amendment and disbursed to Lenders in such amounts as Agent and Lenders
have agreed.


Section 6.
 Conditions Precedent.



The effectiveness of the amendments set forth in this Amendment shall be subject
to Agent receiving the following documents, each in form and substance
reasonably satisfactory to Agent:


(a)           Amendment.  Counterparts to this Amendment executed by the Credit
Parties and the Lenders. 


(b)           Additional Documents.  Such additional documents as Agent may
reasonably request.


Section 7.
Confirmation of Indebtedness.



Each of the Credit Parties hereby acknowledges and confirms that, as of December
4, 2009, the Borrower is indebted to Lenders under the Loan Agreement, without
defense, setoff, claim, or counterclaim, in the aggregate principal amount of
$79,200,000 for the Loans, plus unpaid interest accruing on such principal
amounts and costs and expenses payable thereunder.


Section 8.
Representations and Warranties.



Each of the Credit Parties jointly and severally represents and warrants to the
Agent and to each Lender that:


(a)           Each of the representations and warranties contained in Article V
of the Loan Agreement is correct and accurate on and as of the date hereof as
though made on and as of such date after giving effect to the amendments
contained in this Amendment.

 
- 6 -

--------------------------------------------------------------------------------

 

(b)           No Event of Default has occurred and is continuing or would exist
immediately after giving effect to the amendments contained in this Amendment,
and no event has occurred and is continuing that with notice or lapse of time or
both would, if unremedied, be an Event of Default.


(c)           Each Credit Party has the power and authority under applicable law
and under its certificate of limited partnership, certificate of formation,
partnership agreement, operating agreement or other charter or governing
documents, as applicable, to enter into this Amendment and perform the
transactions contemplated hereby; all actions necessary or appropriate for such
Credit Party’s execution and performance of this Amendment and the performance
of the transactions contemplated hereby have been taken; and, upon its
execution, this Amendment will constitute the valid and binding obligation of
each Credit Party enforceable in accordance with its terms subject as to
enforceability (i) to applicable bankruptcy, insolvency, reorganization or
moratorium and other similar laws affecting creditor’s rights generally and (ii)
to the application of general principals of equity (whether considered in an
action at law or in equity).


(d)           The making of this Amendment and performance of the transactions
contemplated hereby will not violate any provisions of any law, rule or
regulation, federal, state or local, or the certificate of limited partnership,
certificate of formation, partnership agreement, operating agreement or other
charter or governing documents, as applicable, of any Credit Party or result in
any breach or violation of, or constitute a default under, any material
agreement or instrument by which any Credit Party or the property of any Credit
Party may be bound.


(e)           No authorization, consent, approval, waiver, license or formal
exemptions from, nor any filing, declaration or registration with, any court,
governmental agency or regulatory authority (federal, state or local) or
non-governmental entity, under the terms of contracts or otherwise, is required
by reason of or in connection with the execution and performance of this
Amendment by any Credit Party and the performance of the transactions
contemplated hereby, except those which have been obtained and those the absence
of which would not individually or in the aggregate have a Material Adverse
Effect.


Section 9.
Miscellaneous.



(a)           Ratification.  Except as expressly set forth herein, all of the
terms, covenants and conditions of the Loan Agreement and each of the other Loan
Documents (including, but not limited to, provisions relating to any waiver of
the right to trial by jury or confession of judgment) are ratified, reaffirmed,
and confirmed and shall continue in full force and effect.  Without limiting the
generality of the foregoing, each of the Credit Parties hereby confirms that the
pledges, guarantees and security interests granted pursuant to such agreements
continue to secure all of the obligations under and in respect of the Loan
Documents.  Nothing hereunder is intended, or shall be construed to be a
novation or an accord and satisfaction of the Notes or any liability of any
Credit Party to Lender.


(b)           Governing Law.  This Amendment shall be governed in all respects
by the laws of the Commonwealth of Pennsylvania without regard to principles of
conflicts of laws.

 
- 7 -

--------------------------------------------------------------------------------

 

(c)           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the Credit Parties and Lenders and their respective successors
and assigns.


(d)           Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document, and each such counterpart shall be deemed to be an
original.  Delivery of a photocopy or facsimile of an executed counterpart of a
signature page to this Amendment shall be as effective as a delivery of a
manually executed counterpart of this Amendment.


(e)           Headings.  The various headings in this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provision hereof.


(f)            Severability.  If any provision of this Amendment or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Amendment and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.


 
 
[Signature pages follow]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered, as of the day and year first above written.



 
BORROWER:
       
HERSHA HOSPITALITY LIMITED PARTNERSHIP, aVirginia limited partnership
       
By:
Hersha Hospitality Trust, a Maryland Real Estate Investment Trust, General
Partner
       
By:
/s/ Ashish R. Parikh
   
Ashish R. Parikh
   
Chief Financial Officer
       
GUARANTORS:




 
HERSHA HOSPITALITY TRUST,
       
A Maryland Real Estate Investment Trust
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer
                   
2844 ASSOCIATES, a Pennsylvania limited partnership
       
By:
Hersha Hospitality, LLC, a Virginia
   
limited liability company, its general
   
partner
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its managing member
       
By:
Hersha Hospitality Trust, a Maryland Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer

 
- 9 -

--------------------------------------------------------------------------------


 

 
HHLP VALLEY FORGE ASSOCIATES, a Pennsylvania limited partnership
       
By:
Hersha Hospitality, LLC, a Virginia
   
limited liability company, its general
   
partner
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its managing member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer
       
44 NEW ENGLAND MANAGEMENT COMPANY, a Virginia corporation
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Vice President

 
- 10 -

--------------------------------------------------------------------------------


 

 
3544 ASSOCIATES, a Pennsylvania limited partnership
       
By:
Hersha Hospitality Limited Liability
   
Company – Danville,
   
a Delaware limited liability company,
   
its general partner
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its managing member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer
       
AFFORDABLE HOSPITALITY ASSOCIATES, L.P., a Pennsylvania limited partnership
       
By:
Race Street, LLC, a Pennsylvania
   
limited liability company, its general
   
partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager

 
- 11 -

--------------------------------------------------------------------------------


 

 
HHLP LANGHORNE TWO ASSOCIATES, LP, a Pennsylvania limited partnership
       
By:
HHLP Langhorne Two, LLC,
   
A Pennsylvania limited liability
   
company, its general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
HHLP LANGHORNE TWO, LLC, a Pennsylvania limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
HHLP NORWOOD ASSOCIATES, LLC, a Massachusetts limited liability company
       
By:
44 Norwood Managing Member, LLC,
   
A Massachusetts limited liability
   
company, its Managing Member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
44 DARTMOUTH, LLC, a Delaware limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager

 
- 12 -

--------------------------------------------------------------------------------


 

 
44 NORWICH, LLC, a Delaware limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
44 HERSHA NORWICH ASSOCIATES, LLC, a Connecticut limited liability company
       
By:
44 Norwich Manager, LLC,
   
a Delaware limited liability company,
   
its Managing Member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
2144 ASSOCIATES – NEW COLUMBIA, a Pennsylvania limited partnership
       
By:
Hersha Hospitality Limited Liability
   
Company – New Columbia,
   
a Delaware limited liability company,
   
its general partner
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its managing member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer

 
- 13 -

--------------------------------------------------------------------------------


 

 
HERSHA CAMP SPRINGS ASSOCIATES, LLC, a Maryland limited liability company
       
By:
Hersha Camp Springs Managing
   
Member, LLC, a Delaware limited
   
liability company, its Managing
   
Member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
RISINGSAM HOSPITALITY, LLC, a New York limited liability company
       
By:
Hersha Conduit Associates, LLC,
   
a New York limited liability company,
   
its Managing Member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
             
HHLP CONDUIT LESSEE, LLC, a New York limited liability company
       
By:
44 New England Management Company,
   
a Virginia corporation, its sole member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Vice President
       
HERSHA CONDUIT ASSOCIATES, LLC, a New York limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager

 
- 14 -

--------------------------------------------------------------------------------


 

 
PHILLY ONE TRS, LLC, a Pennsylvania limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
HERSHA CAMP SPRINGS LESSEE, LLC, a Maryland limited liability company
       
By:
44 New England Management Company,
   
a Virginia corporation, its sole member
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Vice President
       
HERSHA CAMP SPRINGS MANAGING MEMBER, LLC, a Delaware limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – DANVILLE, a Delaware limited
liability company
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its sole member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
       
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer

 
- 15 -

--------------------------------------------------------------------------------


 

 
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – NEW COLUMBIA, a Delaware limited
liability company
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its sole member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer
       
HERSHA HOSPITALITY, LLC, a Virginia limited liability company
       
By:
Hersha Hospitality Limited Partnership,
   
A Virginia limited partnership,
   
Its sole member
       
By:
Hersha Hospitality Trust, a Maryland
   
Business trust, its sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer
       
44 NORWICH MANAGER, LLC, a Delaware
 
limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager

 
- 16 -

--------------------------------------------------------------------------------


 

 
44 NORWOOD MANAGING MEMBER,
 
LLC, a Massachusetts limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
RACE STREET, LLC, a Pennsylvania limited liability company
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
       
HERSHA HOSPITALITY CONDUIT MANAGEMENT, L.P., a Pennsylvania limited partnership
       
By:
Hersha Hospitality Conduit Management Co., Inc., a Pennsylvania corporation, its
sole general partner
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Vice President
       
HERSHA HOSPITALITY CONDUIT MANAGEMENT CO., INC., a Pennsylvania corporation
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Vice President

 
- 17 -

--------------------------------------------------------------------------------


 

 
HERSHA HOSPITALITY MANAGEMENT, LP, a Pennsylvania limited partnership
       
By:
Hersha Hospitality Management Co.,
 
a Pennsylvania corporation, its sole general partner
       
By:
/s/ Kanti D. Patel
 
Name:
Kanti D. Patel
 
Title:
President



 
 
[Signatures continued on following page]

 
- 18 -

--------------------------------------------------------------------------------

 


 
AGENT AND LENDER:
           
TD BANK, N.A.
           
By:
/s/ Thomas E. Lunny
     
Thomas E. Lunny
   
Vice President



 
 
[Signatures continued on following page]

 
 

--------------------------------------------------------------------------------

 


 
LENDERS:
         
METRO BANK NA
         
By:
/s/ Eric Warfel
     
Eric Warfel
     
Vice President
           
MANUFACTURERS AND TRADERS TRUST COMPANY
         
By:
/s/ Peter J. Ostrowski
     
Peter J. Ostrowski
     
Vice President
           
THE PROVIDENT BANK
         
By:
/s/ Nadezhda Nedelcheva
     
Nadezhda Nedelcheva
     
Vice President
           
RAYMOND JAMES BANK, FSB
         
By:
/s/ Steven Paley
     
Steven Paley
     
Senior Vice President
 


 

--------------------------------------------------------------------------------